DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/KR2017/005011, filed on 05/15/2017, which is entitled to and claims the benefit of priority of KR Patent App. No. 10-2017-0013010, filed 01/26/2017. The preliminary amendment filed on 07/25/2019 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 1-18, 21 with traverse in the reply filed on 04/18/2022 is acknowledged. The traversal is on the ground that there is no added burden on the examiner to also search claims 19-20. This is not found persuasive because the standard for determining whether or not claims are restrictable in a national stage entry of PCT application is lack of unity thereof and not whether or not the claims are sufficiently related. Therefore, the groups of claims are still seen to be restrictable for reason of record. The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as is indicated in the restriction requirement of 02/17/2022.  The requirement is still deemed proper and is therefore made FINAL. 
4.	Claims 1-21 are pending. Claims 1-18, 21 are under examination on the merits. Claims 19-20  are withdrawn to a non-elected invention from further consideration.
  
Information Disclosure Statement
5.	The information disclosure statements submitted on 07/25/2019, 10/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.
Priority

6.	Receipt is acknowledged of papers submitted on 07/25/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Objections
7.	Claims 1-3 are objected to because of the following informalities: 
It is suggested that in claim 1, “ 1, 3, and 5 positions” should be identified in Chemical Formula 1, so as to engender claim language clarity. Appropriate correction is required. 
It is suggested that in claims 2 & 3, “the Nos 1, 3, and 5 positions" (all occurrences) be deleted and "the numbers 1, 3, 5 positions" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 recites "wherein three R’s" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 2 is construed to recite “the three R’s”. 

10.	Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 recites "wherein A is" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 3 are construed to recite “wherein the A is”. 

11.	Claims 4-5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 4 recites "wherein three R’s" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 being depended on claim 4 are rejected as well. 

For the purpose of examination against the prior art, claim 4 is construed to recite “the three R’s”. 

12.	Claims 14-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 14, recites “a counter oxidation compound selected from a ferrocene-based compound or an amine-based compound”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). Claim 15 being depended on claim 14 is rejected as well. 

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
14.	Claims 1-3, 6-9, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Sato et al. (JPS 58-004756 B2, machine translation, already of record, hereinafter “’756”).  

Regarding claims 1-3,6-9: ‘756 discloses a compound having the following Chemical Formula, where 3 R’s at the number 1,3,5 are substituted by Chemical Formula 2, and A is CH2 group, R=Z is a C5 alkyl (i.e., not anchoring group), X is an atomic group forming halogen or a stable anionic radical such as Br- (Page 2/6, Chemical Formula; Page 4/6, marked as Page 285, Example 2), wherein the compound exhibits electrochromic characteristics (Page 1/6, Abstract, lines 1-3; Page 5/6, marked as Page 286). 

    PNG
    media_image1.png
    234
    468
    media_image1.png
    Greyscale


Regarding claims 17-18: ‘756 discloses an electrochromic device , wherein the electrochromic device comprises a first substrate provided with a first electrode and a second substrate provided with a second electrode, and the compound or an electrochromic composition comprising the compound is comprised in a space between the two substrates disposed spaced apart from each other (Page1/ 6, Abstract, see Claim 1).

 Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 4-5  are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al. (JPS 58-004756 B2, machine translation, already of record, hereinafter “’756”) as applied to claim 1 above, and further in view of Lee et al. (WO 2015193301 A1, hereinafter “’301”).

Regarding claims 4-5: The disclosure of ‘756 is adequately set forth in paragraph 14 above and is incorporated herein by reference. ‘756 teaches the R moiety can be benzyl and X is Br group (Page 285, Right Col., Examples 1-2). ‘756 does not expressly teach among the three R’s, one R or two R’s is or are selected wherein Z is C6-40 aryl has one of the following structures. 

    PNG
    media_image2.png
    155
    469
    media_image2.png
    Greyscale

	However, ‘301 teaches an electrochromic particle comprising electrochromic material and conductive nanoparticles (Page 1, lines 5-7). ‘301 teaches particular examples of electrochromic compounds among the three R’s, one R or two R’s is or are selected wherein Z is C6-40 aryl has the following structures (Page 13, lines 1-20; Page 15, lines 1-20) with benefit of providing to attain desirable color-shifting (Page 9, lines 35-36). 

    PNG
    media_image3.png
    389
    494
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    444
    483
    media_image4.png
    Greyscale






In an analogous art of the electrochromic composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the compound by ‘756, so as to include among the three R’s, one R or two R’s is or are selected wherein Z is C6-40 aryl has one of the above structures as taught by ‘301, and would have been motivated to do so with reasonable expectation that this would result in providing to attain desirable color-shifting as suggested by ‘301 (Page 9, lines 35-36). 
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held to be a prima facie case of obviousness since a person of ordinary skill in the art would have recognized the interchangeability of the element (i.e. functional group) shown in the prior art for the corresponding element disclosed in the specification wherein the side chains syntheses merely done by routine experimentation. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000). 

17.	Claims 10-17, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berneth et al. (US Pub. No. 2003/0206326 A1, hereinafter “’326”) in view of Sato et al. (JPS 58-004756 B2, machine translation, already of record, hereinafter “’756”).  

	Regarding claims 10-11,17: ‘326 teaches an electrochromic device (Page 1, [0001]) comprising an electrochromic composition (Page 1, [0020]) comprising the compound as a cathodic electrochromic material (Page 2, [0021]), wherein the electrochromic composition comprises the compound as a first cathodic electrochromic material (Page 17, [0283]), and further comprises a compound represented by the chemical formula as shown below is a second cathodic electrochromic material where X-  represents a counter anion (Page 2, [0021]-[0029]; Page 16, Example 1b). ‘326 does not expressly teach the Chemical Formula 1 as set forth, and is silent regarding the second cathodic electrochromic material has discoloration characteristics.

                   
    PNG
    media_image7.png
    100
    520
    media_image7.png
    Greyscale

	However, ‘756 teaches a compound having the following Chemical Formula, where 3 R’s at the number 1,3,5 are substituted by Chemical Formula 2, and A is CH2 group, R=Z is a C5 alkyl (i.e., not anchoring group), X is an atomic group forming halogen or a stable anionic radical such as Br- (Page 2/6, Chemical Formula; Page 4/6, marked as Page 285, Example 2), wherein the compound exhibits electrochromic characteristics (Page 1/6, Abstract, lines 1-3; Page 5/6, marked as Page 286). ‘756 teaches an electrochromic device, wherein the electrochromic device comprises a first substrate provided with a first electrode and a second substrate provided with a second electrode, and the compound or an electrochromic composition comprising the compound is comprised in a space between the two substrates disposed spaced apart from each other (Page1/ 6, Abstract, see Claim 1) with benefit of providing a viologen type electrochromic display element which is hardly deteriorated and colors uniformly, by filling a solution of a trimeric viologen compound and a supporting electrolyte in a cell with display and opposite electrodes (Page 1/6, Abstract, lines 1-3). 


    PNG
    media_image1.png
    234
    468
    media_image1.png
    Greyscale

In an analogous art of the electrochromic composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electrochromic composition comprising the compound as a first cathodic electrochromic material by ‘326, so as to include a trimeric viologen compound as taught by ‘756, and would have been motivated to do so with reasonable expectation that this would result in providing to a viologen type electrochromic display element which is hardly deteriorated and colors uniformly, by filling a solution of a trimeric viologen compound and a supporting electrolyte in a cell with display and opposite electrodes as suggested by ‘756 (Page 1/6, Abstract, lines 1-3). 
Pertaining to the discoloration characteristics, since ‘326 teaches substantially identical  compound as a second cathodic electrochromic material as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. discoloration characteristics, would be the same as claimed (i.e., the second cathodic electrochromic material has discoloration characteristics in which Y is 0.93 to 1.04, L* is 8.35 to 9.35, a* is 41.03 to 46.17, and b* is -23.38 to -24.92 in the color coordinate). If there is any difference between the product of ‘326 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 12: ‘326 teaches the electrochromic composition (Page 1, [0020]), wherein the second cathodic electrochromic material is represented by the following chemical formula, where X-  represents a counter anion (Page 2, [0021]-[0023]).

    PNG
    media_image8.png
    132
    226
    media_image8.png
    Greyscale

Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held to be a prima facie case of obviousness since a person of ordinary skill in the art would have recognized the interchangeability of the element (i.e. functional group) shown in the prior art for the corresponding element disclosed in the specification wherein the side chains syntheses merely done by routine experimentation. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000). 

	Regarding claim 13: ‘326 teaches the electrochromic composition (Page 1, [0020]), wherein a molar ratio of the first cathodic electrochromic material : the second cathodic electrochromic material is 1:1 to 500: 1 (i.e., 8:1, Page 17, [0283] to Page 18, [0284]; Page 12, [0223]).   

	Regarding claim 14: ‘326 teaches the electrochromic composition (Page 1, [0020]), wherein the electrochromic composition further comprises a counter oxidation compound selected from a ferrocene-based compound and an amine-based compound (Page 18, [0294] to Page 19, [0295]). 

	Regarding claim 15: ‘326 teaches the electrochromic composition (Page 1, [0020]), wherein the counter oxidation compound is one or more selected from the group consisting of ferrocene, ethyl ferrocene, propyl ferrocene, t-butyl ferrocene, a C1-C20 alkyl ferrocene, a halogenated ferrocene, phenoxazine, 5,10-dihydrophenazine, N,N,N',N'-tetramethyl-p-phenylenediamine, phenothiazine, 10-methylphenothiazine, and isopropyl phenothiazine Page 18, [0294] to Page 19, [0295]). 

	Regarding claim 16: ‘326 teaches the electrochromic composition (Page 1, [0020]), wherein the electrochromic composition further comprises a curing agent selected from the group consisting of an acrylic polymer, polyacrylate, polymethylmethacrylate, polyvinyl acetate, polyurethane, polystyrene, polyacetonitrile, cellulose, carboxymethyl cellulose, hydroxymethyl cellulose, cellulose propionate, hydroxypropylmethyl cellulose, gum, hydrochloride, gellan, carrageenan, pullulan, polyethylene oxide, polypropylene oxide, polyvinyl acetate, poly(N-viny! pyrrolidone), and polyvinylindene fluoride (Page 13, [0244]; Page 13, [0252]). 

	Regarding claim 21: ‘326 teaches a product comprising the electrochromic device, which is selected from the group consisting of window glass for construction, smart window, mirror for a vehicle, a display, and an electronic shelf label (ESL) (Page 14, [0265] to Page 15, [0273]). 

Examiner Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
04/27/2022